Citation Nr: 1627707	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  16-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease, variously diagnosed as coronary artery disease (CAD), atrial fibrillation, and congestive heart failure (CHF), to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to July 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a heart disorder, including CAD that is related to service.  

In September 2015, the Veteran was provided a VA examination and the VA examiner opined that the Veteran did not have ischemia.  While the examiner diagnosed the Veteran with atrial fibrillation, and indicated that the Veteran also had congestive heart failure, the examiner did not provide any comment regarding coronary artery disease (CAD).  The examiner also did not provide any opinions regarding whether the Veteran's atrial fibrillation and CHF were related to military service, to include Agent Orange exposure.  

The RO sought an addendum for clarification.  In a January 2016 addendum, the examiner diagnosed the Veteran with atrial fibrillation and stated that it was not the same condition as CAD.  The examiner added that the Veteran's atrial fibrillation was less likely than not caused by, related to, or worsened beyond natural progression due to coronary artery disease.  The examiner also still did not provide any opinions regarding whether the Veteran's atrial fibrillation, atherosclerotic cardiovascular disease, and CHF were related to military service, including Agent Orange exposure.  Also, the examiner reported that the Veteran's atherosclerosis CAD was of no clinical significance as there were no signs and symptoms associated with this finding as per cardiac catheterization, the ejection fraction was normal at 67 percent.  However, the examiner did not comment on her prior findings of the Veteran's heart having metabolic equivalents (METs) greater than 5-7, which if found to be related to CAD suggest that the disease has manifested to degree of 10 percent or more.  

The Board notes that the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  Under the law, a veteran who was exposed to an herbicide agent (including Agent Orange) during active service and who contracted an enumerated disability to a degree of 10 percent or more at any time after service is entitled to a presumption of service connection even though there is no record of such disease during service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  Presumptive service connection is warranted for ischemic heart disease and ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Therefore a new opinion is necessary.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above development is completed, provide the Veteran a VA examination with a cardiologist.  The claims file must be provided to the examiner for review prior to the examination.  The Veteran should be provided any testing indicated, such as an exercise stress test, if appropriate, in order to determine the nature and extent of any cardiac disability present.  After examining the Veteran and reviewing the claims file, the examiner should provide the following:

a) Identify any and all heart conditions;

b) opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed condition, including atrial fibrillation, atherosclerotic coronary artery disease, and CHF had its onset in service, or is otherwise the result of a disease or injury in service, to include any relationship to conceded Agent Orange exposure while serving in the Republic of Vietnam;

b) report the current level of severity for any currently diagnosed ischemic heart disease, including atherosclerotic coronary artery disease; and  

c) opine as to whether it is at least as likely as not that the METs levels (greater than 5-7 METs) reported on the October 2015 VA heart conditions disability benefits questionnaire were related to the Veteran's atherosclerotic coronary artery disease or any other identified ischemic heart disease. 

NOTE: ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

A complete rationale should be given for all opinions and conclusions rendered.  If the Veteran fails to appear for the examination, the examiner should provide the requested opinion based on a review of the claims file.

3. After completing the development requested, readjudicate the issue on appeal.  If the claim is denied, the AOJ should provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




